In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered March 10, 1977, which is in favor of the defendants against said plaintiffs, upon a jury verdict, at a trial on the issue of liability only. Judgment affirmed, with costs. Plaintiff Barbara Callahan sustained injuries in an accident which occurred while she was a guest at the defendant inn. It happened while she was ice skating at the inn’s rink. Her claim was that the ice in the rink was in a defective and dangerous condition and that the defendants had actual or constructive notice of this. The jury arrived at a general verdict for the defendants and we find no reason for disturbing it since a pure question of fact was involved. We note, however, our disapproval of the practice indulged in by the Trial Judge in his charge, of telling the members of the jury that he was reading to them from headnotes of appellate court decisions which had determined the issues before them. Such a practice is improper because it could have the effect of unduly impressing a jury with the superiority of the factual or legal position of one party to the litigation to the detriment of the other. Latham, J. P., Suozzi, Gulotta, Shapiro and Cohalan, JJ., concur.